 

 
 
 
FBL FINANCIAL GROUP, INC.
 
2006 CLASS A COMMON STOCK
 
COMPENSATION PLAN
 
 
 
Effective Date: May 17, 2006
As Amended through August 19, 2010
 
 
 
 

 

--------------------------------------------------------------------------------

 

FBL FINANCIAL GROUP, INC.
2006 CLASS A COMMON STOCK
COMPENSATION PLAN
 
 
1.    Purpose. The purpose of the Plan is to provide additional incentive to
those officers, employees, advisors and consultants of the Company and its
Subsidiaries whose substantial contributions are essential to the continued
growth and success of the Company's business in order to strengthen their
commitment to the Company and its Subsidiaries, to motivate them to faithfully
and diligently perform their assigned responsibilities and to attract and retain
competent and dedicated individuals whose efforts will result in the long-term
growth and profitability of the Company. An additional purpose of the Plan is to
build a proprietary interest among the Non-Employee Directors of the Company and
its First Tier Subsidiaries and thereby secure for the Company's stockholders
the benefits associated with common stock ownership by those who will oversee
the Company's future growth and success. To accomplish such purposes, the Plan
provides that the Company may grant Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, Stock Bonuses or Stock
Appreciation Rights. The provisions of the Plan are intended to satisfy the
requirements of Section 16(b) of the Exchange Act and Internal Revenue Code
Section 162(m).
 
2.    Definitions. For purposes of this Plan:
 
(a)    "Advisor" or "Consultant" means an advisor or consultant who is an
independent contractor with respect to the Company or a Subsidiary, and who
provides bona fide services (other than in connection with the offer or sale of
securities in a capital raising transaction) to the executive officers or Board
of Directors with regard to major functions, portions or operations of the
Company's business; who is not an employee, officer, director or holder of more
than 10% of the outstanding voting securities of the Company, and whose services
the Committee determines is of vital importance to the overall success of the
Company.
 
(b)    “Agreement” means the written agreement evidencing the grant of an Award
and setting forth the terms and conditions thereof.
 
(c)    “Award” means, individually or collectively, a grant under this Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Stock Bonuses.
 
(d)    “Board” means the Board of Directors of the Company.
 
(e)    “Change in Capitalization” means any increase, reduction, or change or
exchange of Shares for a different number or kind of shares or other securities
of the Company by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, issuance of warrants or rights, stock dividend,
stock split or reverse stock split, combination or exchange of Shares,
repurchase of Shares, change in corporate structure or otherwise.
 
(f)    “Change in Control” means one of the following events:
 
(i)     any “person” (as defined in Sections 13(d) and 14(d) of the Exchange
Act), other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary, or any
corporation owned, directly or indirectly, by the stockholders of the Company,
in substantially the same proportions as their ownership of stock of the
Company, acquires “beneficial ownership” (as defined in rule 13d-3 under the
Exchange Act) of securities representing 35% of the combined voting power of the
Company; or
 
(ii)    during any period of not more than two consecutive years, individuals
who at the beginning of such period constitute the Board and any new directors
(other than any director designated by a person who has entered into an
agreement with the company to effect a transaction described in subsections
2(f)(i), 2(f)(iii), or 2(f)(iv) of this Plan) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
 
(iii)    a merger approved by the stockholders of the Company is consummated,
other than (A) a merger that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the

 

--------------------------------------------------------------------------------

 

surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary, at least 50% of the combined voting power of all classes of
stock of the Company or such surviving entity outstanding immediately after such
merger or (B) a merger effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 50% of the
combined voting power of the Company's then outstanding securities; or
 
(iv)    the stockholders of the Company approve a plan of complete liquidation
of the Company or a sale of all or substantially all of the assets of the
Company.
 
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
 
(h)    “Committee” means the Management Development and Compensation Committee
of the Board or any other committee which may be appointed by the Board to
administer the Plan to perform the functions set forth herein. Any such
committee must be comprised entirely of independent directors, as the term
“independent” is defined in the rules of the New York Stock Exchange.
 
(i)    “Company” means FBL Financial Group, Inc., an Iowa corporation, or any
successor thereto.
 
(j)    “Disability” means the inability, due to illness or injury, to engage in
any gainful occupation for which the individual is suited by education, training
or experience, which condition continues for at least six (6) months.
 
(k)    “Effective Date of this Plan” shall be the later of May 17, 2006 or the
date the Plan is approved by the Stockholders.
 
(l)    “Eligible Employee” means any officer, employee, advisor or consultant of
the Company or a Subsidiary of the Company designated by the Committee as
eligible to receive Awards subject to the conditions set forth herein.
 
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(n)    "Executive Officer" shall mean an officer of the Company who is required
to file reports under Section 16 of the Exchange Act.
 
(o)    “Fair Market Value” means the fair market value of the Shares as
determined by the Committee in its sole discretion; provided, however, that (A)
if the Shares are then admitted to trading on a national securities exchange,
the Fair Market Value on any date shall be the last sale price reported for the
Shares on such exchange on such date or on the last date preceding such date on
which a sale was reported, (B) if the Shares are admitted to quotation on the
National Association of Securities Dealers Automated Quotation System (“NASDAQ”)
or other comparable quotation system and have been designated as a National
Market System (“NMS”) security, the Fair Market Value on any date shall be the
last sale price reported for the Shares on such system on such date or on the
last day preceding such date on which a sale was reported or (C) if the Shares
are admitted to quotation on NASDAQ and have not been designated an NMS
security, the Fair Market Value on any date shall be the average of the highest
bid and lowest asked prices of the shares on such system on such date.
 
(p)    “First Tier Subsidiary” means a corporation 50% or more of whose stock
possessing voting power is owned directly by the Company.
 
(q)    “Incentive Stock Option” means an Option within the meaning of Section
422 of the Code.
 
(r)    “Non-Employee Director” means a member of the Board or a member of the
board of directors of a First Tier Subsidiary, who is not an employee of the
Company or a Subsidiary.
 
(s)    “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.
 
(t)    “Option” means an Incentive Stock Option, a Nonqualified Stock Option, or
either or both of them, as the context requires.
 
(u)    “Participant” means a person to whom an Award has been granted under the
Plan.

 

--------------------------------------------------------------------------------

 

 
(v)    "Period of Restriction" means the period during which the transfer of
Shares of Restricted Stock or Restricted Stock Units is restricted in some way
(based on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, at its discretion),
and is subject to a substantial risk of forfeiture, as provided in Sections 9
and 10 below.
 
(w)    “Plan” means the FBL Financial Group, Inc. 2006 Class A Common Stock
Compensation Plan, as amended from time to time.
 
(x)    "Restricted Stock" means a Stock Award granted to a Participant pursuant
to Section 9 below which the Committee has determined should be subject to one
or more restrictions on transfer for a specified Period of Restriction.
 
(y)    “Restricted Stock Unit” means a contractual right granted to a
Participant under this Plan to receive a Share (or cash equivalent) which the
Committee has determined has subject to one or more restrictions or transfer for
a specified Period of Restriction.
 
(z)    “Retirement” means termination of employment of a Participant by the
Company (other than as a result of death or Disability) if the Participant is
(i) at least 55 years of age and has at least ten years of 'credited employment'
as defined in the FBL Financial Group, Inc. Retirement Plan, or (ii) is at least
65 years of age.
 
(aa)     “Securities Act” means the Securities Act of 1933, as amended.
 
(bb)    “Shares” means shares of the Class A Common Stock, without par value of
the Company (including any new, additional or different stock or securities
resulting from a Change in Capitalization), as the case may be.
 
(cc)    “Stock Appreciation Right” means a right to receive all or some portion
of the increase in the value of Shares as provided in Section 7 hereof.
 
(dd)    "Stock Bonus" shall mean a grant of Shares to an Employee, Advisor or
Consultant pursuant to Section 9 below.
 
(ee)    “Subsidiary” means any corporation in a descending, unbroken chain of
corporations, beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
(ff)    “Ten-Percent Stockholder” means an Eligible Employee, who, at the time
an Incentive Stock Option is to be granted to such Eligible Employee, owns
(within the meaning of Section 422(b)(6) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, a parent or a Subsidiary within the meaning of Sections 424(e) and
424(f), respectively, of the Code.
 
3.    Administration.
 
(a)    The Plan shall be administered by the Committee, which Committee shall at
all times satisfy the provisions of Rule 16b-3 under the Exchange Act. The
Committee shall hold meetings at such times as may be necessary for the proper
administration of the Plan. The Committee shall keep minutes of its meetings. A
majority of the Committee shall constitute a quorum and a majority of a quorum
may authorize any action. Any decision reduced to writing and signed by all of
the members of the Committee shall be fully effective as if it had been made at
a meeting duly held. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, Options, Restricted Stock, Restricted Stock Units or Stock
Appreciation Rights, and all members of the Committee shall be fully indemnified
by the Company with respect to any such action, determination or interpretation.
The Company shall pay all expenses incurred in the administration of the Plan.
Notwithstanding any provision of this Plan to the contrary, the Board may assume
the powers and responsibilities granted to the Committee or other delegate at
any time, in whole or part.
 
(b)    Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time:

 

--------------------------------------------------------------------------------

 

 
(i)    to determine those Eligible Employees to whom Awards shall be granted
under the Plan and the number of Shares subject to such Awards to be granted to
each Eligible Employee and to prescribe the terms and conditions (which need not
be identical) of each Award, including the purchase price per share of each
Award, and the forfeiture provisions, if any, if the employee leaves the
employment of the Company or a Subsidiary within a prescribed time or acts
against the interests of the Company within a prescribed time;
 
(ii)    to construe and interpret the Plan, the Awards granted hereunder and to
establish, amend and revoke rules and regulations for the administration of the
Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Agreement, and
(subject to the provisions of Section 13 below) to amend the terms and
conditions of any outstanding Award to the extent such terms and conditions are
within the discretion of the Committee as provided in the Plan, in the manner
and to the extent it shall deem necessary or advisable to make the Plan fully
effective, and all decisions and determinations by the Committee in the exercise
of this power shall be final and binding upon the Company or a Subsidiary, and
the Participants, as the case may be;
 
(iii)    to determine the duration and purposes for leaves of absence which may
be granted to a Participant without constituting a termination of employment or
service for purposes of the Plan; and
 
(iv)    generally, to exercise such powers and to perform such acts as are
deemed necessary or advisable to promote the best interests of the Company with
respect to the Plan.
 
(c)    Unless otherwise authorized by the shareholders of the Company, the
Committee shall not authorize the amendment of any outstanding stock option or
stock appreciation right to reduce the exercise price.
 
(d)    No stock option or stock appreciation right shall be cancelled and
replaced with    awards having a lower exercise price without the prior approval
of the shareholders of the Company. This provision is intended to prohibit the
repricing of “underwater” stock options and stock appreciation rights.
 
(e)     With respect to any performance award that is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue
Code, the Committee may adjust downwards, but not upwards, the Award granted.
 
 
4.    Stock Subject to Plan.
 
(a)    The maximum number of shares that may be issued or transferred pursuant
to Awards granted under this Plan is five million (5,000,000) (or the number and
kind of shares of stock or other securities that are substituted for those
Shares or to which those Shares are adjusted upon a Change in Capitalization),
and the Company shall reserve for the purposes of the Plan, out of its
authorized but unissued Shares, such number of Shares as shall be determined by
the Board. Notwithstanding any other provision to the contrary, no Participant
may be awarded a grant in any one year, which, when added to any other grant of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Stock Bonuses in the same year, shall exceed 300,000 Shares. If an Option is
canceled, the canceled Option continues to count against the maximum number of
Shares for which Options may be granted to a Participant in any year.
 
(b)    Whenever any outstanding Award or portion thereof expires, is canceled or
is otherwise terminated (other than by exercise of the Award), the Shares
allocable to the unexercised portion of such Award may again be the subject of
Awards hereunder, to the extent permitted by Rule 16b-3 under the Exchange Act.
 
5.    Eligibility. Subject to the provisions of the Plan, the Committee shall
have full and final authority to select those Eligible Employees who will
receive Awards.
 
6.    Options. The Committee may grant Options in accordance with the Plan, the
terms and conditions of which shall be set forth in an Agreement. Each Option
and Agreement shall be subject to the following conditions:
 
(a)    Purchase Price. The purchase price or the manner in which the purchase
price is to be determined for Shares under each Option shall be set forth in the
Agreement; provided, however, that the purchase price per Share

 

--------------------------------------------------------------------------------

 

under each Nonqualified Stock Option shall not be less than 85% of the Fair
Market Value of a Share at the time the Option is granted, 100% in the case of
an Incentive Stock Option generally and 110% in the case of an Incentive Stock
Option granted to a Ten-Percent Stockholder. If the Participant is a “covered
employee” as defined in Internal Revenue Code Section 162(m), the purchase price
per Share under each Nonqualified Stock Option shall not be less than 100% of
the Fair Market Value of a Share at the time the Option is granted.
 
(b)    Duration. Options granted hereunder shall be for such term as the
Committee shall determine; provided, however, that no Option shall be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Stockholder). The Committee may, subsequent to the granting of any
Option, extend the term thereof but in no event shall the term as so extended
exceed the maximum term provided for in the preceding sentence.
 
(c)    Non-transferability. No Option granted hereunder shall be transferable by
the Participant to whom such Option is granted otherwise than (i) except for an
Incentive Stock Option, by gift, to an immediate family member or members, or to
a partnership or limited liability company consisting only of immediate family
members, or to a trust solely for the benefit of the Participant and/or
immediate family members, (a “donee” or “assignee”), (ii) by will or the laws of
descent and distribution, or (iii) pursuant to a qualified domestic relations
order as defined in the Code, and an Option may be exercised during the lifetime
of such Participant only by the Participant, the Participant's donee, or such
Participant's guardian or legal representative. The terms of such Option shall
be binding upon the beneficiaries, executors, administrators, heirs, donees and
successors of the Participant.
 
(d)    Vesting. Subject to subsection 6(e) below, unless otherwise set forth in
the Agreement, each Option shall become exercisable upon the earlier of (i) as
to all of the Shares covered by the Option on the death, Retirement (unless the
Participant is a “covered employee” as defined in Internal Revenue Code Section
162(m)) or Disability of the Participant; or (ii) as to 20 percent of the Shares
covered by the Option on the first anniversary of the date the Option was
granted and as to an additional 20 percent of the Shares covered by the Option
on each of the following four (4) anniversaries of such date of grant. To the
extent not exercised, installments shall accumulate and be exercisable, in whole
or in part, at any time after becoming exercisable, but not later than the date
the Option expires. The Committee may accelerate the exercisability of any
Option or portion thereof at any time (unless the Participant is a “covered
employee” as defined in Internal Revenue Code Section 162(m)).
 
(e)    Accelerated Vesting upon Change in Control. Notwithstanding the
provisions of subsection 6(d) above, each Option granted to a Participant may
become immediately exercisable in full upon the occurrence of a Change in
Control if so provided in the Agreement, and only under the terms so provided in
the Agreement.
 
(f)    Termination of Employment. In the event that a Participant ceases to be
employed by the Company or any Subsidiary, any outstanding Options held by such
Participant shall, unless this Plan or the Agreement evidencing such Option
provides otherwise, terminate as follows:
 
(i)    If the Participant's termination of employment is due to his death,
Disability, or Retirement, the Option shall be exercisable for a period of three
(3) years following such termination of employment, but in no event shall the
three (3) year period extend beyond the term of the Option as provided for in
Section 6(b) hereinabove and shall thereafter terminate; and
 
(ii)    If the Participant's termination of employment is for any other reason
(including a Participant's ceasing to be employed by a Subsidiary as a result of
the sale of such Subsidiary or an interest in such Subsidiary), the Option (to
the extent exercisable at the time of the Participant's termination of
employment) shall be exercisable for a period of thirty (30) days following such
termination of employment,, but in no event shall the three (3) year period
extend beyond the term of the Option as provided for in Section 6(b)
hereinabove, and shall thereafter terminate.
 
Notwithstanding the foregoing, the Committee may provide, either at the time an
Option is granted or thereafter, that the Option may be exercised after the
periods provided for in this Section 6(f), but in no event beyond the term of
the Option as provided for in Section 6(b) hereinabove.
 
(g)    Method of Exercise. The exercise of an Option shall be made only by a
written notice delivered to the Secretary of the Company at the Company's
principal executive office, specifying the number of shares to be purchased and
accompanied by payment therefor and otherwise in accordance with the Agreement
pursuant to which the Option was granted. The purchase price for any Shares
purchased pursuant to the exercise of an Option shall be

 

--------------------------------------------------------------------------------

 

paid in full upon such exercise in cash, by check, or, at the discretion of the
Committee and upon such terms and conditions as the Committee shall approve, by
transferring Shares to the Company or by such other method as the Committee may
determine. Any Shares transferred to the Company as payment of the purchase
price under an Option shall be valued at their Fair Market Value on the day
preceding the date of exercise of such Option. If requested by the Committee,
the Participant shall deliver the Agreement evidencing the Option or the
Agreement evidencing any Stock Appreciation Right to the Secretary of the
Company who shall endorse thereon a notation of such exercise and return such
Agreement to the Participant. Not less than 100 Shares may be purchased at any
time upon the exercise of an Option unless the number of Shares so purchased
constitutes the total number of Shares then purchasable under the Option.
 
(h)    Rights of Participants. No Participant shall be deemed for any purpose to
be the owner of any Shares subject to any Option unless and until (i) the Option
shall have been exercised pursuant to the terms thereof, (ii) the Company shall
have issued and delivered the Shares to the Participant, and (iii) the
Participant's name shall have been entered as a stockholder of record on the
books of the Company. Thereupon, the Participant shall have full voting,
dividend and other ownership rights with respect to such Shares.
 
7.    Stock Appreciation Rights. The Committee may, in its discretion, grant a
Stock Appreciation Right alone (a “Free Standing Stock Appreciation Right”) or
in conjunction with the grant of an Option (a “Related Stock Appreciation
Right”), in either case, in accordance with the Plan, and the terms and
conditions of such Stock Appreciation Right shall be set forth in an Agreement.
A Related Stock Appreciation Right shall cover the same Shares covered by the
related Option (or such lesser number of Shares as the Committee may determine)
and shall, except as provided in this Section 7 be subject to the same terms and
conditions as the related Option.
 
(a)     Grant of Stock Appreciation Rights.
 
(i)    Time of Grant of Related Stock Appreciation Right. A Related Stock
Appreciation Right may be granted either at the time of grant, or at any time
thereafter during the term of the Option; provided, however, that Related Stock
Appreciation Rights related to Incentive Stock Options may only be granted at
the time of grant of the Option.
 
(ii)    Purchase Price. The purchase price or the manner in which the purchase
price is to be determined for Shares covered by each Free Standing Stock
Appreciation Right shall be set forth in the Agreement; provided, however, that
the purchase price per Share under each Free Standing Stock Appreciation Right
shall not be less than 85% of the Fair Market Value of a Share at the time the
Free Standing Stock Appreciation Right is granted. If the Participant is a
“covered employee” as defined in Internal Revenue Code Section 162(m), the
purchase price per Share covered by each Free Standing Stock Appreciation Right
shall not be less than 100% of the Fair Market Value of a Share at the time the
Free Standing Stock Appreciation Right is granted. The purchase price or the
manner in which the purchase price is to be determined for Shares covered by
each Related Stock Appreciation Right shall be set forth in the Agreement for
the related Option.
 
(iii)    Payment. A Stock Appreciation Right shall entitle the holder thereof,
upon exercise of the Stock Appreciation Right or any portion thereof, to receive
payment of the amount computed pursuant to Section 7 (a) (vi) below.
 
(iv)    Exercise. Free Standing Stock Appreciation Rights generally will be
exercisable at such time or times, and may be subject to such other terms and
conditions, as shall be determined by the Committee, in its discretion, and such
terms and conditions shall be set forth in the Agreement; provided, however,
that no Free Standing Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date it is granted. No Free Standing Stock
Appreciation Right granted hereunder shall be transferable by the Participant to
whom such right is granted otherwise than by will or the laws of descent and
distribution, and a Free Standing Stock Appreciation Right may be exercised
during the lifetime of such Participant only by the Participant or such
Participant's guardian or legal representative. The terms of such Free Standing
Stock Appreciation Right shall be binding upon the beneficiaries, executors,
administrators, heirs and successors of the Participant.
 
Subject to subsection 7(a)(v) below, a Related Stock Appreciation Right shall be
exercisable at such time or times and only to the extent that the related Option
is exercisable, and will not be transferable except to the extent the related
Option may be transferable. A Related Stock Appreciation Right granted in
conjunction

 

--------------------------------------------------------------------------------

 

with an Incentive Stock Option shall be exercisable only if the Fair Market
Value of a Share on the date of exercise exceeds the purchase price specified in
the related Incentive Stock Option.
 
(v)    Accelerated Vesting. Notwithstanding the provisions of subsection
7(a)(iv) above, each Stock Appreciation Right granted to a Participant shall
become immediately exercisable in full upon the occurrence of both a Change in
Control and any additional requirement the Committee determines to add to any
Stock Appreciation Right in the nature of a materially adverse change in the
Participant's employment status.
 
(vi)     Amount Payable. Upon the exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive an amount determined by multiplying (A)
the excess of the Fair Market Value of a Share on the date of exercise of such
Stock Appreciation Right over (i) with respect to a Related Stock Appreciation
Right, the per Share purchase price under the related Option, and (ii) with
respect to a Free Standing Stock Appreciation Right, the per Share purchase
price set forth in the Agreement by (B) the number of Shares as to which such
Stock Appreciation Right is being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any Stock
Appreciation Right by including such a limit at the time it is granted.
 
(vii)     Treatment of Related Options and Related Stock Appreciation Rights
Upon Exercise. Upon the exercise of a Related Stock Appreciation Right, the
related Option shall be canceled to the extent of the number of Shares as to
which the Related Stock Appreciation Right is exercised and upon the exercise of
an Option granted in conjunction with a Related Stock Appreciation Right, the
Related Stock Appreciation Right shall be canceled to the extent of the number
of Shares as to which the related Option is exercised or surrendered.
 
(b)    Method of Exercise. Stock Appreciation Rights shall be exercised by a
Participant only by a written notice delivered in person or by mail to the
Secretary of the Company at the Company's principal executive office, specifying
the number of Shares with respect to which the Stock Appreciation Right is being
exercised. If requested by the Committee, the Participant shall deliver the
Agreement evidencing the Stock Appreciation Right being exercised and with
respect to a Related Stock Appreciation Right, the Agreement evidencing any
related Option to the Secretary of the Company who shall endorse thereon a
notation of such exercise and return such Agreement or Agreements to the
Participant.
 
(c)    Form of Payment. Payment of the amount determined under Sections 7(a)(vi)
above may be made solely in whole Shares in a number determined based upon their
Fair Market Value on the date of exercise of the Stock Appreciation Right or,
alternatively, at the sole discretion of the Committee, solely in cash, or in a
combination of cash and Shares as the Committee deems advisable. In the event
that a Stock Appreciation Right is exercised within the sixty-day period
following a Change in Control, any amount payable shall be solely in cash. If
the Committee decides to make full payment in Shares, and the amount payable
results in a fractional Share, payment for the fractional Share will be made in
cash.
 
 
8.    Adjustment Upon Changes in Capitalization.
 
(a)    In the event of a Change of Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to the maximum
number and class of shares of stock with respect to which Awards may be granted
under the Plan, and to the number and class of shares of stock as to which
Awards have been granted under the Plan, and the purchase price therefor, if
applicable.
 
(b)    Any such adjustment in the Shares or other securities subject to
outstanding Incentive Stock Options (including any adjustments in the purchase
price) shall be made in such manner as not to constitute a modification as
defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code.
 
9.    Stock Bonuses and Restricted Stock.
 
(a)    Grant of Stock Bonuses. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares to Employees,
Advisors and Consultants either outright or subject to such restrictions as the
Committee shall determine pursuant to this Section 9, and in such amounts as the
Committee

 

--------------------------------------------------------------------------------

 

shall determine.
 
(b)    Restricted Stock Agreement. If the Committee grants Shares subject to
restrictions, each such grant shall be evidenced by a Restricted Stock Agreement
that shall specify the Period of Restriction, or Periods, the number of Shares
of Restricted Stock granted, and such other provisions as the Committee shall
determine.
 
(c)    Transferability. Except as provided in this Section 9, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Restricted Stock
Agreement, or upon earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion and set forth in the Restricted Stock
Agreement. However, in no event may any Restricted Stock granted under this Plan
to an Executive Officer or Director become vested in a Participant prior to
twelve (12) months following the date of its grant. All rights with respect to
the Restricted Stock granted to a Participant under the Plan shall be available
during his or her lifetime only to such Participant.
 
(d)    Other Restrictions. The Committee shall impose such other restrictions on
any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable including, without limitation, restrictions based upon the achievement
of specific (Company-wide, divisional, and/or individual) performance goals,
and/or restrictions under applicable Federal or state securities laws; and may
legend the certificates representing Restricted Stock to give appropriate notice
of such restrictions.
 
(e)    Certificate Legend. In addition to any legends placed on certificates
pursuant to subsection 9(d), each certificate representing Shares of Restricted
Stock granted pursuant to the Plan shall bear the following legend:
 
"The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the FBL Financial Group,
Inc. 2006 Class A Common Stock Compensation Plan and in a Restricted Stock
Agreement dated ____________. A copy of the Plan and such Restricted Stock
Agreement may be obtained from the Secretary of FBL Financial Group, Inc."
 
(f)    Removal of Restrictions. Except as otherwise provided in this Section,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall become freely transferable by the Participant after the last day of
the Period of Restriction. Once the Shares are released from the restrictions,
the Participant shall be entitled to have the legend required by subsection 9(e)
removed from his Stock certificate.
 
(g)    Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise voting rights, if any,
with respect to those Shares.
 
(h)    Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid with respect to
those Shares while they are so held only as provided for, if at all, in the
Agreement. If any such dividends or distributions are paid in Shares of Stock,
the Shares shall be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid.
 
(i)    Termination of Employment. In the event that a Participant experiences a
termination of employment with the Company for any reason, including death,
Disability, or Retirement, (as defined herein or under the then-established
rules of the Company), any and all of the Participant's Shares of Restricted
Stock still subject to restrictions as of the date of termination shall
automatically be forfeited and returned to the Company; provided, however, that
the Committee, in its sole discretion, may waive the restrictions remaining on
any or all Shares of Restricted Stock, pursuant to this Section 9, and add such
new restrictions to those Shares of Restricted Stock as it deems appropriate,
unless the Participant is a “covered employee” as defined in Internal Revenue
Code Section 162(m).
 
10.    Restricted Stock Units.
 
(a)    Grants of Restricted Stock Units. A Restricted Stock Unit shall entitle
the Participant to receive one Share at such future time and upon such terms as
specified by the Committee in the Stock Incentive Agreement evidencing such
award. Restricted Stock Units issued under the Plan may have restrictions which
lapse based upon the service of a Participant, or based upon other criteria that
the Committee may determine appropriate. The

 

--------------------------------------------------------------------------------

 

Committee may require a cash payment from the Participant in exchange for the
grant of Restricted Stock Units or may grant Restricted Stock Units that vest on
the attainment of performance goals determined by the Committee, and must have
the attainment of such performance goals certified in writing by the Committee
as a condition to vesting.
 
(b)    Vesting of Restricted Stock Units. The Committee shall establish the
vesting schedule applicable to Restricted Stock Units and shall specify the
times, vesting and performance goal requirements. Until the end of the period(s)
of time specified in the vesting schedule and/or the satisfaction of any
performance criteria, the Restricted Stock Units subject to such grant shall
remain subject to forfeiture.
 
(c)    Termination of Employment. If the Participant's employment with the
Company and/or a Subsidiary ends before the Restricted Stock Units vest, the
Participant shall forfeit all unvested Restricted Stock Units, unless the
termination is a result of the occurrence of a death, Disability or, unless the
Participant is a “covered employee” as defined in Internal Revenue Code Section
162(m), Retirement, or the Committee determines that the Participant's unvested
Restricted Stock Units shall vest as of the date of such event (unless the
Participant is a “covered employee” as defined in Internal Revenue Code Section
162(m)); provided, however, the Committee may grant Restricted Stock Units
precluding such accelerated vesting.
 
(d)    Death, Disability and Retirement. In the event the death, Disability or,
unless the Participant is a “covered employee” as defined in Internal Revenue
Code Section 162(m), Retirement of a Participant occurs before the date or dates
on which Restricted Stock Units vest, the expiration of the applicable
restrictions (other than restrictions based on performance criteria) shall be
accelerated and the Participant shall be entitled to receive the Shares free of
all such restrictions. In the case of Restricted Stock Units which are based on
performance criteria, then as of the date of death, Disability or, unless the
Participant is a “covered employee” as defined in Internal Revenue Code Section
162(m), Retirement, the Participant shall be entitled to receive a number of
Shares that is determined by measuring the selected performance criteria from
the Company's most recent publicly available quarterly results that are
available as of the date of death, Disability or Retirement; provided, however,
the Committee may grant Restricted Stock Units precluding such partial awards.
All other Shares subject to such Restricted Stock Units shall be forfeited and
returned to the Company as of the date of death, Disability or Retirement.
 
(e)    Acceleration of Award. Notwithstanding anything to the contrary in this
Plan, unless the Participant is a “covered employee” as defined in Internal
Revenue Code Section 162(m), the Committee shall have the power to permit, in
its sole discretion, an acceleration of the applicable restrictions or the
applicable period of such restrictions with respect to any part or all of the
Restricted Stock Units awarded to a Participant; provided, however, the
Committee may grant Restricted Stock Units precluding such accelerated vesting.
 
(f)    Necessity of Agreement. Each grant of Restricted Stock Unit(s) shall be
evidenced by an Agreement that shall specify the terms, conditions and
restrictions regarding the Participant's right to receive Share(s) in the
future, and shall incorporate such other terms and conditions as the Committee,
acting in its sole discretion, deems consistent with the terms of this Plan.
 
(g)    Transferability of Restricted Stock Units. Except as otherwise provided
in a Participant's Agreement, no Restricted Stock Unit granted under the Plan
may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by the holder Participant, except upon the death of the holder
Participant by will or by the laws of descent and distribution.
 
(h)    Voting, Dividend & Other Rights. Unless the applicable Agreement provides
otherwise, holders of Restricted Stock Units shall not be entitled to vote or to
receive dividends until they become owners of the Shares pursuant to their
Restricted Stock Units, and, unless the applicable Stock Incentive Agreement
provides otherwise, the holder of a Restricted Stock Unit shall not be entitled
to any dividend or dividend equivalents.
 
11.    Non-Employee Director Equity Grants.
   
    (a)     General. From and after the 2008 annual meeting of shareholders
through the cessation of this Plan, a total of 500,000 shares under this Plan
shall be made available for grants of equity interests to the Non-Employee
Directors of the Company and of its First Tier Subsidiaries. Grants shall be
made and administered by the Committee. Grants shall be made in writing in a
form approved by the Committee.
 

 

--------------------------------------------------------------------------------

 

(b)     Interpretation. Except as set forth in this Section 11, the other
provisions of the Plan shall apply to grants of equity instruments to
Non-Employee Directors to the extent not inconsistent with this Section and not
inconsistent with the legal requirements applicable to the Non-Employee
Directors. For purposes of interpreting requirements of the Plan, a Non-Employee
Director's service as a member of the Board of Directors of the Company or of a
First Tier Subsidiary shall be deemed to be employment with the Company or its
Subsidiaries.
 
(c)     Equity Instruments Defined. As used in this Section 11, equity
instruments include any nonqualified stock option (but not incentive stock
options), stock, stock appreciation right, restricted stock, restricted stock
unit, or any other form of grant measured by shares of Class A Common Stock that
may be available under the Plan from time to time.
 
    (d)     Declining Awards. Notwithstanding any grants of equity interests to
a Non-Employee Director under this Section 11, a Non-Employee Director may
elect, at any time before the award would otherwise be made, to decline an award
under this Plan or to revoke a previous election to decline grants hereunder. A
Non-Employee Director who elects to decline the grants made available under this
Plan shall receive nothing in lieu of such awards (either at the time of such
election or at any time thereafter).
 
12.    Release of Financial Information. A copy of the Company's annual report
to stockholders shall be delivered or made available to each Participant if and
at the time and in the same manner any such report is distributed or made
available to the Company's stockholders. Upon request by any Participant, the
Company shall furnish to such Participant a copy of its most recent annual
report and each quarterly report and current report filed under the Exchange Act
since the end of the Company's prior fiscal year.
 
13.    Termination and Amendment of the Plan. The Plan shall terminate on the
day preceding the tenth anniversary of its Effective Date, except with respect
to Awards outstanding on such date, and no Awards may be granted thereafter. The
Board may sooner terminate or amend the Plan at any time, and from time to time;
provided, however, that, except as provided in Section 8 hereof, no amendment
shall be effective unless approved by the stockholders of the Company where
stockholder approval of such amendment is required (a) to comply with Rule 16b-3
under the Exchange Act subsequent to the Registration Date or (b) to comply with
any other law, regulation or stock exchange rule. Notwithstanding anything in
this Section 13 to the contrary, Section 11 relating to Options for Non Employee
Directors shall not be amended more than once in any six-month period, other
than to comport with changes in the Code, the Employee Retirement Income
Security Act of 1974, as amended, or the rules or regulations thereunder.
 
Except as provided in Section 8 hereof, rights and obligations under any Award
granted before any amendment of the Plan shall not be adversely altered or
impaired by such amendment, except with the consent of the Participant.
 
14.    Non-Exclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.
 
15.    Limitation of Liability. As illustrative of the limitations of liability
of the Company, but not intended to be exhaustive thereof, nothing in the Plan
shall be construed to:
 
(a)    give any employee any right to be granted an Award other than at the sole
discretion of the Committee;
 
(b)    give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan;
 
(c)    limit in any way the right of the Company or its Subsidiaries to
terminate the employment of any person at any time; or
 
(d)    be evidence of any agreement or understanding, expressed or implied, that
the Company, or its Subsidiaries, will employ any person in any particular
position, at any particular rate of compensation or for any particular period of
time.
 

 

--------------------------------------------------------------------------------

 

16.    Regulations and Other Approvals; Governing Law.
 
(a)    This Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Iowa.
 
(b)    The obligation of the Company to sell or deliver Shares with respect to
Options granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
 
(c)    Any provisions of the Plan inconsistent with Rule l6b-3 under Exchange
Act shall be inoperative and shall not affect the validity of the Plan.
 
(d)    Except as otherwise provided in Section 13, the Board may make such
changes as may be necessary or appropriate to comply with the rules and
regulations of any government authority or to obtain for Participants granted
Incentive Stock Options, the tax benefits under the applicable provisions of the
Code and regulations promulgated thereunder.
 
(e)    Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Shares, no Awards shall be granted or payment made or Shares issued, in whole or
in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions as acceptable to the Committee.
 
(f)    In the event that the disposition of Shares acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Committee may require a Participant receiving
Shares pursuant to the Plan, as a condition precedent to receipt of such Shares,
to represent to the Company in writing that the Shares acquired by such
Participant are acquired for investment only and not with a view to
distribution.
 
17.    Miscellaneous.
 
(a)    Multiple Agreements. The terms of each Award may differ from other Awards
granted under the Plan at the same time, or at any other time. Subject to
Section 3(c) and (d), the Committee may also grant more than one Award to a
given Participant during the term of the Plan, either in addition to, or in
substitution for, one or more Awards previously granted to that Participant. The
grant of multiple Awards may be evidenced by a single Agreement or multiple
Agreements, as determined by the Committee.
 
(b)    Withholding of Taxes. The Company shall have the right to deduct from any
payment of cash to any Participant an amount equal to the federal, state and
local income taxes and other amounts required by law to be withheld with respect
to any Award. Notwithstanding anything to the contrary contained herein, if a
Participant is entitled to receive Shares upon exercise of an Option or Stock
Appreciation Right, the Company shall have the right to require such
Participant, prior to the delivery of such Shares, to pay to the Company the
amount of any federal, state or local income taxes and other amounts that the
Company is required by law to withhold. Participants may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold Shares having a Fair Market Value, on
the date the tax is to be determined, equal to the amount required to be
withheld. All elections shall be irrevocable, and be made in writing, signed by
the Participant in advance of the day that the transaction becomes taxable. The
Agreement evidencing any Incentive Stock Options granted under this Plan shall
provide that if the Participant makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any Share
or Shares issued to such Participant pursuant to such Participant's exercise of
the Incentive Stock Option, and such disposition occurs within the two-year
period commencing on the day after the date of grant of such Option or within
the one-year period commencing on the day after the date of transfer of the
Share or Shares to the Participant pursuant to the exercise of such Option, such
Participant shall, within ten (10) days of such disposition, notify the Company
thereof and thereafter immediately deliver to the Company any amount of federal,
state or local income taxes and other amounts that the Company informs the
Participant the Company is required to withhold.

 

--------------------------------------------------------------------------------

 

 
(c)    Designation of Beneficiary. Each Participant may, with the consent of the
Committee, designate a person or persons to receive in the event of such
Participant's death, any Award or any amount of Shares payable pursuant thereto,
to which such Participant would then be entitled. Such designation shall be made
upon forms supplied by and delivered to the Company and may be revoked or
changed in writing. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Participant's death, the Company shall deliver such Options, Stock
Appreciation Rights, Restricted Stock and/or amounts payable to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such Options, Stock Appreciation Rights,
Restricted Stock and/or amounts payable to the spouse or to any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.
 
(d)    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
(e)    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
(f)    Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
 
18.     Effective Date. This Plan shall become effective on the Effective Date
of this Plan.
 
 

 